Citation Nr: 1330840	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  12-32 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for additional disability resulting from left foot cyst removal.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the benefit sought on appeal.

The Veteran was scheduled to testify before the Board by videoconference hearing from the RO in September 2013.  However, in a statement received by VA in August 2013, the Veteran clarified that he wanted a Travel Board hearing, and not a videoconference hearing.  The Veteran's request for a change in venue was timely filed.  See 38 C.F.R. § 20.704(c) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has requested a Travel Board hearing at the RO.  Because such hearings are scheduled by the RO, remand is necessary.

Accordingly, the case is REMANDED for the following action:

The RO should take the necessary steps to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


